DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/21 has been entered.

Specification
The amendment filed 1/28/2021 is entered because it does not introduce new matter into the disclosure.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 6, 12, 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5050622 (RAKER hereinafter) in view of US 20100294290 (ZHANG hereinafter) in view of US 2002/0166563 (JUPE hereinafter) and further in view of US 2006/0174901 (KARLES hereinafter).
Regarding claims 1-3, 6, 14 and 15, RAKER teaches a cigarette (Fig. 1) comprising a tobacco rod (15) and a filter (30) comprising two filter plugs (col. 3, lines 13-14), wherein the filter plug closest to the tobacco rod (the first filter plug) has openings (50) which extend perpendicular to a longitudinal axis of the tobacco rod through the tipping material and plug wrap, and the openings are configured to introduce ambient air into the filter plugs during smoking (col. 3, lines 20-25).  
RAKER teaches that filter can have flavor additives incorporated therein, but does not specify the location. ZHANG teaches incorporating a flavor capsule into a tobacco filter which is configured to be crushed during smoking ([0003]), wherein the flavor capsule has a flavor ([002]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have incorporated a flavor capsule into the filter of RAKER to provide distinctive, different pleasurable sensory experiences, at the discretion of a smoker ([0003]). 
The combined teaching of RAKER and ZHANG does not expressly teach where in the filter the capsule is located. 
JUPE teaches a cigarette where the flavorant (27) is located in the segment closest to the mouth end of the cigarette, equivalent to the location of the second segment in the instant 
The combined teaching of RAKER, ZHANG and JUPE does not explicitly teach that the ventilation resistance of the second filter plug is 20% to 60% of the ventilation resistance of the first filter plug or that the filter ventilation rate of the cigarette is 30% or more.
However, KARLES, which teaches a dual filter cigarette which includes a flavorant teaches that the length and pressure drop of the segments in a dual filter may be adjusted to provide optimal sorption, while maintaining acceptable draw resistance ([0032]). This establishes the draw resistance as a result effective variable which it would have been obvious for one of ordinary skill in the art at the time of the invention to have optimized. See MPEP 2144.05 II B. 
With respect to the limitation, “…wherein, in a range of tar between 3 mg and 10 mg, the filter ventilation rate (Vf) of the cigarette is higher than a filter ventilation rate curve represented by… in a graph…” this limitation is directed to a property of the cigarette. Therefore, given that the structural characteristics of the claimed cigarette is taught by the combined teaching of RAKER, ZHANG, JUPE and KARLES, the property of the cigarette is expected inherently to be the same.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
It is noted that “for a certain range of tar” is interpreted as any amount of tar for purposes of examination. It is noted that tar occurs naturally in cigarettes. 
Regarding claim 12, regarding the limitation, “wherein the difference in the ventilation resistance between the first filter plug and the second filter plug is configured to increase as the ventilation resistance of the whole cigarette approaches 80 mmH20/120 mm from 120 mmH2O/120 mm,” this limitation is directed to a property of the filter plugs. Therefore, given that the structural characteristics of the claimed filter plugs is taught by the combined teaching of RAKER, ZHANG, JUPE and KARLES, the properties of the filter plugs are expected inherently to be the same.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over RAKER, ZHANG, JUPE and KARLES as applied to claim 1 above, and further in view of Risks Associated with Smoking Cigarettes with Low Machine-Measured Yields of Tar and Nicotine (HHS hereinafter).
Regarding claim 13, the combined teachings do not expressly teach the amount of tar in the cigarettes. 
. 

Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive. 
The Applicant argues that the prior art of record does not disclose or suggest a ventilation rate higher than a filter ventilation rate (Vf) that is a curve represented by the claimed equation. The Applicant states that the relationship between the ventilation holes, ventilation rate and the ratio of the flavor to the tobacco smoke component (e.g. tar) is explained in the application, as well as the benefits of the claimed ventilation rate, but the prior art does not disclose that and thus does not disclose the ventilation rate as being a result effective variable. The Applicant states that the ventilation rate can be influenced by the ventilation holes, but in the absence of a teaching in the prior art that the ventilation rate affects the flavor, one of ordinary skill would not modify a cigarette to have the claimed ventilation rate. The Examiner respectfully disagrees. 
Since the cigarette taught by the combined teachings of RAKER, ZHANG, JUPE and KARLES meets all the structural claim limitations, the properties of the cigarette of the combined teachings of RAKER, ZHANG, JUPE and KARLES are inherently expected to be the General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                             


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747